internal_revenue_service number release date index number ---------------------------------------- --------------------------------------------- --------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number -------------------- refer reply to cc psi b03 plr-107068-15 date date x ------------------------------------------------------------------------------------------------------ ------------------------- legend state -------------- date --------------------------- dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representatives requesting a ruling under sec_7704 of the internal_revenue_code code facts x is a limited_partnership formed under state law on date x intends to be a publicly_traded_partnership and will provide a broad range of services to working_interest owners engaged in the exploration development and production of oil and natural_gas the producers services to the producers will include delivery handling treatment recycling and disposal of petroleum-water mix produced as part of a producers’ oil_and_gas production the petroleum-water mix services and the transportation and storage of fluids for producers’ use in drilling and completing wells the fresh water distribution services x will provide the services through affiliated entities using employees of x or other contracted third parties in particular as part of the petroleum-water mix services x will collect the produced petroleum-water mix through x’s combined liquids pipeline and transport the petroleum-water mix to x’s central processing facility where the oil and petroleum-water mix will be separated stored and conditioned or treated before the petroleum-water mix is delivered to third parties contracted by x for either further treatment and recycling for plr-107068-15 reuse in future drilling operations or disposal in underground formations via injection wells in accordance with applicable state and federal environmental regulations depending on the area of production x may alternatively collect and transport the petroleum-water mix through pipelines or trucks directly to a salt water disposal well for disposal in other areas x may instead collect the petroleum-water mix through temporary pipelines and transport the petroleum-water mix to mobile on-site recycling skids where the petroleum-water mix will be cleaned and treated to remove hydrocarbons toxic materials particulates and dissolved solids to meet specific water quality specifications the solids will be continuously collected removed and disposed of in an approved solid_waste facility the treated water will be recycled at the site and returned to the producer-owned tanks to be stored for reuse in the hydraulic fracturing process x will receive a variable service fee for its petroleum-water mix services based on the volume of petroleum-water mix received to handle as part of the fresh water distribution services x will provide fresh water from recycling facilities and other sources to producers in the same geographic area as its petroleum-water mix services using a combination of permanent buried pipelines portable surface pipelines fresh water storage facilities and pumping stations x will receive a monthly fee for its fresh water distribution services for each month that its services are provided x makes the following representations the services provided by x require substantial assets and equipment that are dedicated exclusively to use in the exploration and production of oil_and_gas the services provided by x require personnel with specialized knowledge training and experience such personnel will operate maintain and monitor the assets and equipment on an ongoing basis the production of oil_and_gas using the hydraulic fracturing process would not be commercially viable without x’s fluid handling services x will provide its fresh water distribution services exclusively to those engaged in sec_7704 activities law analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established securities plr-107068-15 market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber sec_1_7704-4 of the income_tax regulations provides that for purposes of sec_7704 qualifying_income is income and gains from qualifying activities with respect to minerals or natural_resources as defined in sec_1_7704-4 qualifying activities are sec_7704 activities as described in sec_1_7704-4 and intrinsic activities as described in sec_1_7704-4 sec_1_7704-4 provides that an activity is an intrinsic activity only if the activity is specialized to support a sec_7704 activity is essential to the completion of the sec_7704 activity and requires the provision of significant services to support the sec_7704 activity whether an activity is an intrinsic activity is determined on an activity-by-activity basis sec_1_7704-4 provides that an activity is a specialized activity if the partnership provides personnel including employees of the partnership an affiliate subcontractor or independent_contractor performing work on behalf of the partnership to support a sec_7704 activity and those personnel have received training in order to support the sec_7704 activity that is unique to the mineral_or_natural_resource industry and of limited utility other than to perform or support a sec_7704 activity in addition to the extent that the activity involves the sale provision or use of specific property sec_1_7704-4 requires that in order for the activity to be a specialized activity either a the property is primarily tangible_property that is dedicated to and has limited utility outside of sec_7704 activities and is not easily converted as determined based on all the facts and circumstances including the cost plr-107068-15 to convert the property to another use other than supporting or performing the sec_7704 activities except that the use of non-specialized property typically used incidentally in operating a business will not cause a partnership to fail sec_1 d ii a or b if the property is used as an injectant to perform a sec_7704 activity that is also commonly used outside of sec_7704 activities such as water and lubricants the partnership provides the injectants exclusively to those engaged in sec_7704 activities the partnership is also in the trade_or_business of collecting cleaning recycling or otherwise disposing of injectants after use in accordance with federal state or local regulations concerning waste products from mining or production activities and the partnership operates its injectant delivery and disposal services within the same geographic area sec_1_7704-4 provides that an activity is essential to the sec_7704 activity if it is required to a physically complete a sec_7704 activity including in a cost-effective manner such as by making the activity economically viable or b comply with federal state or local law regulating the sec_7704 activity sec_1_7704-4 provides that legal financial consulting accounting insurance and other similar services do not qualify as essential to a sec_7704 activity sec_1_7704-4 provides that an activity requires significant services to support the sec_7704 activity if those services must be conducted on an ongoing or frequent basis by the partnership’s personnel at the site or sites of the sec_7704 activities alternatively those services may be conducted offsite if the services are performed on an ongoing or frequent basis and are offered to those engaged in one or more sec_7704 activities if the services are monitoring those services must be offered exclusively to those engaged in one or more sec_7704 activities whether services are conducted on an ongoing or frequent basis is determined based on all the facts and circumstances including recognized best practices in the relevant industry sec_1_7704-4 provides that personnel perform significant services only if those services are necessary for the partnership to perform an activity that is essential to the sec_7704 activity or to support the sec_7704 activity personnel include employees of the partnership an affiliate subcontractor or independent_contractor performing work on behalf of the partnership sec_1 d iii provides that services are not significant services with respect to a sec_7704 activity if the services principally involve the design construction manufacturing repair maintenance lease rent or temporary provision of property conclusion based solely on the facts submitted and the representations made we conclude that gross_income derived by x from its petroleum-water mix services and fresh water plr-107068-15 distribution services will constitute qualifying_income within the meaning of sec_7704 this ruling is not applicable to any income derived by x from the delivery and transfer of fluids including recycled produced water where x does not also collect and clean recycle or otherwise dispose_of produced water and drilling production waste after use within the same geographic area except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s holly porter chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
